Citation Nr: 0316128	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-23 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1951 to 
September 1951, and from April 1954 to January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which determined that new and 
material evidence had not been presented and denied reopening 
of the veteran's claim for service connection for a skin 
disorder.  The veteran entered notice of disagreement with 
this decision in August 1999; the RO issued a statement of 
the case in October 1999; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
December 1999.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim to reopen 
service connection for a skin disorder has been obtained, and 
the veteran has been notified of the evidence and information 
needed to substantiate his claim to reopen; in light of the 
reopening of the claim for service connection for a skin 
disorder, there is no reasonable possibility that additional 
assistance would further aid in substantiating the claim to 
reopen.

2. In a letter dated in October 1979, the RO denied reopening 
of a claim for service connection for a skin disorder, 
finding that the previous and additional evidence did not 
show that a skin disorder was incurred in or aggravated by 
service; the veteran did not enter notice of disagreement 
with this denial of reopening within one year of notice of 
the October 1979 determination.

3. The evidence associated with the claims file subsequent to 
the October 1979 RO determination which is new, by itself or 
in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a skin disorder. 


CONCLUSIONS OF LAW

1. The October 1979 RO denial of reopening of a claim for 
service connection for a skin disorder became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2002).

2. The evidence received subsequent to the RO's October 1979 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a skin 
disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In light of the finding that new and material evidence has 
been presented, and the Board's reopening of the claim for 
service connection for a skin disorder, the Board finds that 
no further evidence is necessary to substantiate the 
veteran's claim to reopen service connection for a skin 
disorder.  See 38 U.S.C.A. § 5103(a) (West 2002).  Further 
notification of evidence and information necessary to 
substantiate the claim to reopen would also serve no useful 
purpose in light of the grant of reopening of the claim for 
service connection for a skin disorder; there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim to reopen.  See 38 
U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Accordingly, no 
further notice to the appellant or further assistance in 
acquiring additional evidence is required by the new statute 
and regulations regarding the claim to reopen.  Additional 
assistance and development of the reopened claim, prior to a 
merits determination, is addressed below in the REMAND 
section of this decision.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).

In this case, in an October 1979 letter, the RO denied 
reopening of a claim for service connection for a skin 
disorder, finding that the previous and additional evidence 
did not show that a skin disorder was incurred in or 
aggravated by service.  As the veteran did not enter notice 
of disagreement with this denial within one year of notice of 
the October 1979 determination, the RO's October 1979 
determination became final.  38 C.F.R. § 20.1103. 

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2002).  As the veteran in 
this case filed his claim to reopen in March 1999, prior to 
the August 29, 2001 effective date for regulatory change of 
the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran contends that his claim for service connection 
for a skin disorder should be reopened and allowed.  He 
contends that his current skin disorder is the same as 
dermatitis he experienced during service, and is related to 
his service in the Far East.  He has reported in various 
histories a history of skin disorder since service. 

The evidence which was of record at the time of the prior 
denial of service connection for a skin disorder in October 
1979 included service medical records, private treatment 
records, a VA hospitalization report, a VA examination 
report, and lay statements from the veteran and family 
members.  Service medical records reflect that the veteran 
was hospitalized in January 1955 for 20 days for unknown type 
dermatitis of the scrotum.  In September 1955, the veteran 
reported a history of dermatitis of the scrotum, and was 
treated.  Service medical records are thereafter negative for 
evidence of a skin disorder.  The veteran first claimed 
service connection for dermatitis in 1975, and subsequently 
claimed that he experienced rashes and sores during service 
in Japan.  

Private post-service medical evidence reflects that in 
October and December 1975 the veteran was treated for tinea 
cruris in the genital area, and that the veteran was treated 
in March and April 1977 for eruption of the groin and axilla 
diagnosed as intertrigo with dermatophytosis.  Lay statements 
from the veteran's family dated in July 1976 reflect that the 
veteran was being treated for dermatitis.  In August 1977 the 
veteran gave a 20 year history of weeping dermatitis, 
diagnosed on examination as Hailey and Hailey disease or 
chronic benign familial pemphigus.  A March 1978 VA 
examination report reflects findings of hyperpigmentation in 
the neck and papules in the axilla, and post-inflammation 
hyperpigmentation of the papules of the inguinal creases, 
diagnosed as Hailey and Hailey disease or chronic benign 
familial pemphigus.  

The basis of the October 1979 denial of reopening of the 
claim was that the previous and additional evidence did not 
show that a current skin disability was caused or aggravated 
by military service.  

The new evidence of record since the October 1979 denial of 
reopening of the claim includes private and VA outpatient 
treatment records, VA examination reports, private medical 
opinions, and the veteran's written submissions and personal 
hearing testimony.  VA outpatient treatment records reflect 
the veteran's report of history of service in the Far East 
(Japan and Korea), a 31 year history of foul smelling plaques 
in the groin (July 1986), and continued treatment for 
diagnosed Hailey and Hailey disease, dermatitis, or fungal 
infection of the groin.  A September 1986 private medical 
opinion by Arnold Schroeter, M.D., reflects a diagnosis of 
benign familial pemphigus (Hailey and Hailey disease), and 
the opinion that such current skin disorder was not caused 
by, but was "precipitated and exacerbated" by, the 
veteran's service.  At a VA examination in October 1996, the 
veteran reported that he had contracted a skin disease in the 
Far East.  

The veteran testified in April 2000 at a personal hearing at 
the RO that he had flare-ups with his skin disorder, he 
sought private medical treatment for a skin disorder soon 
after service in 1957, and he did not file a claim with VA or 
seek VA medical treatment until his discharge was upgraded in 
1975.  A report from a private physician, Charles Yarbrough, 
M.D., dated in September 2002 reflects continued treatment 
for Hailey and Hailey disease or chronic dermatitis (March 
1989). 

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's October 1979 rating decision which is new, by 
itself or in connection with evidence previously assembled, 
is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of a claim for service connection 
for a skin disorder.  Assuming the credibility of the 
veteran's testimony and reported histories, for the limited 
purpose of determining whether new and material evidence has 
been presented to reopen the claim for service connection, 
the Board finds that the additional evidence that is new is 
also material.  The additional evidence includes some 
evidence of post-service treatment, additional histories 
regarding post-service continuity of symptomatology, and 
medical opinion evidence that the veteran's currently 
diagnosed skin disability was aggravated by service.  For 
these reasons, the Board finds that the evidence received 
subsequent to the RO's October 1979 denial is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for a skin disorder have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105.   




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a skin disorder is 
reopened; the claim is granted to this extent only.


REMAND

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Recent decisions by 
the United States Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must specifically 
notify the veteran as to what evidence, if any, the veteran 
is to submit and what evidence VA will obtain.  The veteran 
should also be told that he has a statutory right to one year 
to submit information or evidence in response to any VCAA 
notification, unless he waives the right to that response 
period.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that the RO has undertaken steps to assist 
the veteran with his claim, including notice of the 
provisions of the VCAA and the requirements to establish 
service connection for a skin disorder.  In light of the 
Board's determination above that new and material evidence 
has been received to reopen the veteran's claim for service 
connection for a skin disorder, however, the Board finds that 
additional assistance to the veteran in the form of a VA 
medical examination and medical etiology opinion is required 
in this case.  



Accordingly, this case is REMANDED for the following:

1. The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a dermatology examination to determine 
the nature and etiology of his current skin 
disability.  Send the claims folder to the VA 
medical examiner for review of the relevant 
documents in the claims file.  

The VA dermatology examiner is requested to do the 
following: 

A. Please examine the veteran to determine the 
nature and etiology of any current skin disability.  
Any and all indicated evaluations, studies, and 
tests deemed necessary by you should be conducted.  
You should review the claims file and indicate in 
writing that the relevant portions of the claims 
file have been reviewed in conjunction with the 
examination.  

B. After examination of the veteran, please render 
current diagnosis(es) for the veteran's skin 
symptomatology.  

C. Please offer medical opinions regarding the 
etiology of the veteran's skin disorder(s).  For 
each opinion requested, please note and discuss the 
in-service diagnosis of dermatitis in January and 
September 1955, the post-service diagnosis of 
benign familial pemphigus or Hailey-Hailey disease, 
and a September 1986 private medical opinion that 
such current skin disorder was "precipitated and 
exacerbated" by the veteran's service.  Please 
provide a rationale for your opinions.  If you are 
unable to render any opinion, please indicate in 
writing the reason why you were unable to offer the 
opinion.

The dermatology examiner should answer the 
following questions:  

i) What is the most likely etiology of 
any currently diagnosed skin disability?  

ii) Is it at least as likely as not any 
currently diagnosed skin disorder was 
caused or aggravated by (that is, 
permanently increased in severity beyond 
natural progress because of) any injury 
or disease during service, including 
dermatitis diagnosed in service in 1955? 

3.  The RO should again review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claim for service connection for a 
skin disorder, what evidence, if any, the veteran 
is to submit, and what evidence VA will obtain.  
See Quartuccio, 16 Vet. App. at 187.  Any notice 
given, or action taken thereafter by the RO, must 
comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

4.  If any benefit sought on appeal remains denied, 
the RO should review the record and issue a 
supplemental statement of the case that addresses 
the additional evidence added to the record since 
the May 2003 statement of the case, and should 
address on the merits the claim for service 
connection for a skin disorder.  The appellant and 
representative should be furnished the opportunity 
to respond thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


